DETAILED ACTION
This action is in response to the submission filed on 3/21/2020.  Claims 1-15 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations lack antecedent support:
Claim 2, line 3, “the stiffness”
Claim 3, line 3, “the travel”
Claim 4, line 4, “the rotation”
Claim 4, line 4, “the motor”
Claim 5, line 2, “the electromagnetic power brake”
Claim 6, line 3, “the position”
Claim 6, line 4, “the effort”
Claims 6-7 recites “the pedal” which was previously “the brake pedal”
Claim 8 recites “at least one rudder bar equipped with two pedals”. It is unclear if these are two additional “brake pedals” or something else. 
Claim 10,  line 2, “the following steps”
Claim 12, line 4, “the mechanical braking module”
Claim 13, line 3, “the electromagnetic brake”
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over “A concept for an electrohydraulic brake system with adaptive brake pedal feedback” (“Farshizadeh”) in view of “Hardware-in-the-loop Simulation to Evaluate the Drive Performance of the Electric Two-Wheelers on a Motor Dynamometer” (“Kang”).
Regarding claim 1, Farshizadeh teaches:
A foot-braking simulation device (Farshizadeh: Abstract) comprising: 

a mechanical braking module configured for supplying an effort value in response to a press on a brake pedal (Farshizadeh: page 713, “Recuperative braking and friction-based braking
The time histories presented in the following figures were obtained by simulating a driving manoeuvre, where the driver controls the vehicle velocity by actuating the acceleration pedal and the brake pedal during an uphill drive and a downhill drive”; Abstract, “brake pedal feedback characteristics can be implemented. The developed control concept is analysed in simulations with a detailed non-linear model of the brake system in an electric vehicle environment. The simulation results show a very good performance for recuperative braking together with friction-based braking and for anti-lock system braking without affecting the pedal feedback negatively”; page 709, “EHBS controller The EHBS controller, again, consists of an observer based state feedback controller3,4 with a non-linear reference generator, as shown in Figure 3. The force Ffs,ref and of the disturbance variables in the vector xd by using the reference gain kr and the disturbance gains kd yields the steady state accuracy of the control for the considered classes of reference and disturbance excitations. The feedback of the state variables of the brake system in the vector xp via the state feedback gains in the vector kp provides the fast and well-damped transient response of the push rod force to the reference force”); 

a friction module configured for supplying a friction force value in response to said press on the brake pedal (Farshizadeh: page 713, “Recuperative braking and friction-based braking
…The time histories in Figure 11 visualize the resulting recuperative braking torques and friction based braking torques induced by the recuperation controller via the electric vehicle motor and the valve control unit of the EHBS. Initially, the desired braking torque Tdes is achieved only by recuperation with the torque Trec. Slightly later the recuperation torque limit is reached and the friction brakes generate the required extra torque Tbra to fulfil the total torque request from
the desired torque. Because of recuperation the battery charge increases. Finally, at about 24 s with the drive changing to uphill, the driver releases the brake pedal and again actuates the acceleration pedal. When releasing the brake, first the friction-based braking torque and then the recuperation torque is reduced for optimum energy recovery”); and a

software calculation module configured for combining the values obtained from the mechanical braking and electromagnetic friction modules to calculate a control value, and generate a variable force feedback on said brake pedal as a function of the control value (Farshizadeh: Conclusion, “This paper presents a control concept for an EHBS to
provide an adaptive brake pedal feedback with an electric power brake booster. The desired brake pedal feedback is accomplished by control and the use of the pedal feel characteristics, which allow any brake pedal feel to be designed by software. Thereby, the perception
of the brake pedal by the driver can be influenced and adapted to the actual driving condition”; page 712, “The subsystem consists of the observer, the reference generator with the characteristic map shown in Figure 6, a regulator containing the reference and disturbance
feedforward and the state vector feedback, and a saturation to improve the observer estimates, when saturation becomes effective in the EHBS actuator”; Abstract, “brake pedal feedback characteristics can be implemented. The developed control concept is analysed in simulations with a detailed non-linear model of the brake system in an electric vehicle environment. The simulation results show a very good performance for recuperative braking together with friction-based braking and for anti-lock system braking without affecting the pedal feedback negatively”; page 709, “EHBS controller The EHBS controller, again, consists of an observer based state feedback controller3,4 with a non-linear reference generator, as shown in Figure 3. The force Ffs,ref and of the disturbance variables in the vector xd by using the reference gain kr and the disturbance gains kd yields the steady state accuracy of the control for the considered classes of reference and disturbance excitations. The feedback of the state variables of the brake system in the vector xp via the state feedback gains in the vector kp provides the fast and well-damped transient response of the push rod force to the reference force”).

Farshizadeh does not teach that the braking modules supplies a linear effort value, or an electromagnetic friction module, however Kang does teach:
a mechanical braking module configured for supplying a linear effort value (Kang: page 1034, “The motor dynamometer consists primarily of a powder brake, a power supply, and measurement and control parts, including sensor and analyzer parts for torque, rotating speed, voltage, current, and power, as indicated in Figure 4. Table 2 lists the specifications of the motor dynamometer. The powder brake, which is rigidly coupled to the motor’s shaft, applies a mechanical braking force to the test motor by electromagnetic reaction so that the road load acting on the e-bike during operation can be simulated properly. Its output and braking force were controlled linearly by applying an analog voltage of 0–10 V assigned to the brake power supply. The measurement and control parts were set up using a personal computer (PC), the DAQ, and a software program based on LabView.”); 

an electromagnetic friction module (Kang: page 1034, “The powder brake, which is rigidly coupled to the motor’s shaft, applies a mechanical braking force to the test motor by electromagnetic reaction so that the road load acting on the e-bike during operation can be simulated properly”; page 1036, “After measuring the speed and calculating the road load during an iteration loop, the road load was applied to the motor through the powder brake, which was controlled by a PI controller in the form of friction force”)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh (directed to braking simulation) and Kang (directed to linear braking and electromagnetic friction) and arrived at a braking simulation with linear braking and electromagnetic friction. One of ordinary skill in the art would have been motivated to make such a combination because “the dynamic simulation method described in this paper is considered to be an effective means of preevaluation of drive motors or batteries prior to production of complete vehicles” (Kang: Conclusion).

Regarding claim 4, Farshizadeh does not teach but Kang does teach:
The device as claimed in claim 1, wherein the electromagnetic friction module comprises a powder brake configured for supplying a friction force value upon the rotation of the motor of the powder brake (Kang: Abstract, “motor dynamometer simulated the road load through the powder brake”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh (directed to braking simulation) and Kang (directed to a powder brake) and arrived at a braking simulation with a powder brake. One of ordinary skill in the art would have been motivated to make such a combination because “the dynamic simulation method described in this paper is considered to be an effective means of preevaluation of drive motors or batteries prior to production of complete vehicles” (Kang: Conclusion).

Regarding claim 5, Farshizadeh does not teach but Kang does teach:
The device as claimed in claim 1, wherein the electromagnetic powder brake receives a variable electric current (Kang: Figure 9, “Voltage/current tracking performance of dynamic simulation on motor dynamometer”; Abstract, “motor dynamometer simulated the road load through the powder brake”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh (directed to braking simulation) and Kang (directed to current applied to thepowder brake) and arrived at a braking simulation with electric current applied to the powder brake. One of ordinary skill in the art would have been motivated to make such a combination because “the dynamic simulation method described in this paper is considered to be an effective means of preevaluation of drive motors or batteries prior to production of complete vehicles” (Kang: Conclusion).

Regarding claim 10, Farshizadeh teaches:
A foot-braking simulation method implemented by computer (Farshizadeh: Abstract), comprising the following steps: 

detecting a press on a brake pedal (Farshizadeh: Fig. 1, “Brake Pedal Mechanism”, “Push Rod”, page 709, “The controlled variable of this loop is the push rod force Ffs inside the EHBS. The aim of this EHBS control is to ensure a fast and well-damped transient response of the push rod force to a reference force and steady state accuracy and also to reject disturbances. Since in the
steady state the push rod force is proportional to the driver’s foot force, the control directly adjusts the brake pedal feedback”); 

generating a value representative of an effort produced in response to said press on the brake pedal (Farshizadeh: page 718, “Ffs push rod force measured by the force sensor”); 

generating a value representative of a friction force produced in response to said press on the brake pedal (Farshizadeh: page 713, “Recuperative braking and friction-based braking …The time histories in Figure 11 visualize the resulting recuperative braking torques and friction based braking torques induced by the recuperation controller via the electric vehicle motor and the valve control unit of the EHBS. Initially, the desired braking torque Tdes is achieved only by recuperation with the torque Trec. Slightly later the recuperation torque limit is reached and the friction brakes generate the required extra torque Tbra to fulfil the total torque request from the desired torque. Because of recuperation the battery charge increases. Finally, at about 24 s with the drive changing to uphill, the driver releases the brake pedal and again actuates the acceleration pedal. When releasing the brake, first the friction-based braking torque and then the recuperation torque is reduced for optimum energy recovery”); 

calculating a control value from the effort and friction values (Farshizadeh: Conclusion, “This paper presents a control concept for an EHBS to provide an adaptive brake pedal feedback with an electric power brake booster. The desired brake pedal feedback is accomplished by control and the use of the pedal feel characteristics, which allow any brake pedal feel to be designed by software. Thereby, the perception of the brake pedal by the driver can be influenced and adapted to the actual driving condition”; page 712, “The subsystem consists of the observer, the reference generator with the characteristic map shown in Figure 6, a regulator containing the reference and disturbance feedforward and the state vector feedback, and a saturation to improve the observer estimates, when saturation becomes effective in the EHBS actuator”; Abstract, “brake pedal feedback characteristics can be implemented. The developed control concept is analysed in simulations with a detailed non-linear model of the brake system in an electric vehicle environment. The simulation results show a very good performance for recuperative braking together with friction-based braking and for anti-lock system braking without affecting the pedal feedback negatively”; page 709, “EHBS controller The EHBS controller, again, consists of an observer based state feedback controller3,4 with a non-linear reference generator, as shown in Figure 3. The force Ffs,ref and of the disturbance variables in the vector xd by using the reference gain kr and the disturbance gains kd yields the steady state accuracy of the control for the considered classes of reference and disturbance excitations. The feedback of the state variables of the brake system in the vector xp via the state feedback gains in the vector kp provides the fast and well-damped transient response of the push rod force to the reference force”); and 

generating a variable force feedback on said brake pedal according to the control value (Farshizadeh: Conclusion, “This paper presents a control concept for an EHBS to
provide an adaptive brake pedal feedback with an electric power brake booster. The desired brake pedal feedback is accomplished by control and the use of the pedal feel characteristics, which allow any brake pedal feel to be designed by software. Thereby, the perception
of the brake pedal by the driver can be influenced and adapted to the actual driving condition”; page 712, “The subsystem consists of the observer, the reference generator with the characteristic map shown in Figure 6, a regulator containing the reference and disturbance
feedforward and the state vector feedback, and a saturation to improve the observer estimates, when saturation becomes effective in the EHBS actuator”; Abstract, “brake pedal feedback characteristics can be implemented. The developed control concept is analysed in simulations with a detailed non-linear model of the brake system in an electric vehicle environment. The simulation results show a very good performance for recuperative braking together with friction-based braking and for anti-lock system braking without affecting the pedal feedback negatively”; page 709, “EHBS controller The EHBS controller, again, consists of an observer based state feedback controller3,4 with a non-linear reference generator, as shown in Figure 3. The force Ffs,ref and of the disturbance variables in the vector xd by using the reference gain kr and the disturbance gains kd yields the steady state accuracy of the control for the considered classes of reference and disturbance excitations. The feedback of the state variables of the brake system in the vector xp via the state feedback gains in the vector kp provides the fast and well-damped transient response of the push rod force to the reference force”).

Farshizadeh does not teach that the braking modules supplies a linear effort value, or an electromagnetic friction module, however Kang does teach:
a linear effort produced in response to said press on the brake pedal (Kang: page 1034, “The motor dynamometer consists primarily of a powder brake, a power supply, and measurement and control parts, including sensor and analyzer parts for torque, rotating speed, voltage, current, and power, as indicated in Figure 4. Table 2 lists the specifications of the motor dynamometer. The powder brake, which is rigidly coupled to the motor’s shaft, applies a mechanical braking force to the test motor by electromagnetic reaction so that the road load acting on the e-bike during operation can be simulated properly. Its output and braking force were controlled linearly by applying an analog voltage of 0–10 V assigned to the brake power supply. The measurement and control parts were set up using a personal computer (PC), the DAQ, and a software program based on LabView”);

an electromagnetic friction force (Kang: page 1034, “The powder brake, which is rigidly coupled to the motor’s shaft, applies a mechanical braking force to the test motor by electromagnetic reaction so that the road load acting on the e-bike during operation can be simulated properly”; page 1036, “After measuring the speed and calculating the road load during an iteration loop, the road load was applied to the motor through the powder brake, which was controlled by a PI controller in the form of friction force”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh (directed to braking simulation) and Kang (directed to linear braking and electromagnetic friction) and arrived at a braking simulation with linear braking and electromagnetic friction. One of ordinary skill in the art would have been motivated to make such a combination because “the dynamic simulation method described in this paper is considered to be an effective means of preevaluation of drive motors or batteries prior to production of complete vehicles” (Kang: Conclusion).

Regarding claim 11, Farshizadeh does not teach that the braking modules supplies a linear effort value, however Kang does teach:
The method as claimed in claim 10, wherein the step of generating a value relative to a linear effort consists in generating said value from data deriving from a mechanical braking module coupled to the brake pedal (Kang: page 1034, “The motor dynamometer consists primarily of a powder brake, a power supply, and measurement and control parts, including sensor and analyzer parts for torque, rotating speed, voltage, current, and power, as indicated in Figure 4. Table 2 lists the specifications of the motor dynamometer. The powder brake, which is rigidly coupled to the motor’s shaft, applies a mechanical braking force to the test motor by electromagnetic reaction so that the road load acting on the e-bike during operation can be simulated properly. Its output and braking force were controlled linearly by applying an analog voltage of 0–10 V assigned to the brake power supply. The measurement and control parts were set up using a personal computer (PC), the DAQ, and a software program based on LabView.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh (directed to braking simulation) and Kang (directed to linear braking) and arrived at a braking simulation with linear braking. One of ordinary skill in the art would have been motivated to make such a combination because “the dynamic simulation method described in this paper is considered to be an effective means of preevaluation of drive motors or batteries prior to production of complete vehicles” (Kang: Conclusion).

Regarding claim 12, Farshizadeh does not teach an electromagnetic friction module, however Kang does teach:
The method as claimed in claim 10, wherein the step of generating a value relative to the electromagnetic friction force consists in generating said value from data deriving from an electromagnetic friction module coupled to the brake pedal and to the mechanical braking module (Kang: page 1034, “The powder brake, which is rigidly coupled to the motor’s shaft, applies a mechanical braking force to the test motor by electromagnetic reaction so that the road load acting on the e-bike during operation can be simulated properly”; page 1036, “After measuring the speed and calculating the road load during an iteration loop, the road load was applied to the motor through the powder brake, which was controlled by a PI controller in the form of friction force”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh (directed to braking simulation) and Kang (directed to electromagnetic friction) and arrived at a braking simulation with electromagnetic friction. One of ordinary skill in the art would have been motivated to make such a combination because “the dynamic simulation method described in this paper is considered to be an effective means of preevaluation of drive motors or batteries prior to production of complete vehicles” (Kang: Conclusion).
Regarding claim 13, Farshizadeh does not teach but Kang does teach:
The method as claimed in claim 10, wherein the step of calculating a control value consists in determining an electric current value to be supplied to the electromagnetic brake (Kang: Figure 9, “Voltage/current tracking performance of dynamic simulation on motor dynamometer”; Abstract, “motor dynamometer simulated the road load through the powder brake”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh (directed to braking simulation) and Kang (directed to current applied to the powder brake) and arrived at a braking simulation with electric current applied to the powder brake. One of ordinary skill in the art would have been motivated to make such a combination because “the dynamic simulation method described in this paper is considered to be an effective means of preevaluation of drive motors or batteries prior to production of complete vehicles” (Kang: Conclusion).

Regarding claim 14, Farshizadeh and Kang teach:
A computer program product comprising code instructions for performing the steps of the braking simulation method as claimed in claim 10, when said program is run on a computer (Kang: page 1034, “The measurement and control parts were set up using a personal computer (PC), the DAQ, and a software program based on LabView”).



Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over “A concept for an electrohydraulic brake system with adaptive brake pedal feedback” (“Farshizadeh”) in view of “Hardware-in-the-loop Simulation to Evaluate the Drive Performance of the Electric Two-Wheelers on a Motor Dynamometer” (“Kang”), further in view of “The Influence of Braking System Component Design Parameters on Pedal Force and Displacement Characteristics. Simulation of a passenger car brake system, focusing on the prediction of brake pedal force and displacement based on the system components and their design characteristics” (“Ho”).
Regarding claim 2, Farshizadeh and Kang do not teach but Ho does teach:
The device as claimed in claim 1, wherein the mechanical braking module comprises a spring configured for supplying a linear effort value that is proportional to the stiffness of the spring (Ho: Abstract, “The critical parameter of brake booster air valve spring stiffness was identified to improve the brake ‘pedal ‘feel’”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh and Kang (directed to braking simulation) and Ho (directed to spring stiffness) and arrived at braking simulation with spring stiffness. One of ordinary skill in the art would have been motivated to make such a combination for “the advancement of automotive engineering by providing a method for brake system engineers to design a braking system with improved pedal ‘feel’. The simulation model can be used in the future to provide an accurate prediction of brake system performance at the design stage thereby saving time and cost” (Ho: Abstract).

Regarding claim 3, Farshizadeh and Kang do not teach but Ho does teach:
The device as claimed in claim 1, wherein the mechanical braking module comprises a set of springs generating several stiffnesses at different points of the travel of the brake pedal (Ho: page 41, “b) Spring Stiffness”, “There are two helical compression springs in the brake master cylinder. The force applied to a spring will create relative displacement between the two ends of the spring and the spring force is proportional to the amount of the displacement of the spring (Hooke’s law) with the equation (3.9): ( F kx t ) k = (3.9) Where Fk is the spring force, x is the displacement of the spring and k is the spring stiffness. The relationship between F and x in equation 3.9 is linear, thus the graph between force and the displacement of the spring should be a straight line (Inman 2000, Rao 2004)”; page 165, “Figure 6.14 Brake booster internal components analysis 6.6.1.1 Air Valve Spring Stiffness Characteristics and Brake ‘Feel’
As mentioned in the last section, the air valve spring stiffness has a great effect on the
pedal output force and pedal travel”; page 166, “Comparison of Different Air Valve Spring Stiffness in Pedal Output Force vs. Pedal Travel”, “Figure 6.15 Comparison of different air valve spring stiffness with experimental data”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh and Kang (directed to braking simulation) and Ho (directed to spring stiffness) and arrived at braking simulation with spring stiffness. One of ordinary skill in the art would have been motivated to make such a combination for “the advancement of automotive engineering by providing a method for brake system engineers to design a braking system with improved pedal ‘feel’. The simulation model can be used in the future to provide an accurate prediction of brake system performance at the design stage thereby saving time and cost” (Ho: Abstract).

Regarding claim 6, Farshizadeh and Kang do not teach but Ho does teach:
The device as claimed in claim 1, wherein the mechanical braking module comprises a first sensor configured for supplying a value representative of the position of the pedal (Ho: pages 80-81, “Figure 4.8 Illustration of standard master cylinder test rig”, “Position Transducer”, “A position transducer (Celesco SP 1) (Celesco 2007) with a full stroke range of 0 to 120
mm and a stated accuracy of +/- 1.00% was located between the STMC and the brake pedal to measure the pedal travel.”), and a second sensor configured for supplying a value representative of the effort applied on the pedal (Ho: page 80, “Figure 4.8 Illustration of standard master cylinder test rig”, “Pressure transducers”, “Two pressure transducers (EPG
007 F and EPG 007 R) were used to measure the primary and secondary chamber
pressure in the master cylinder circuits”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh and Kang (directed to braking simulation) and Ho (directed to spring stiffness) and arrived at braking simulation with spring stiffness. One of ordinary skill in the art would have been motivated to make such a combination for “the advancement of automotive engineering by providing a method for brake system engineers to design a braking system with improved pedal ‘feel’. The simulation model can be used in the future to provide an accurate prediction of brake system performance at the design stage thereby saving time and cost” (Ho: Abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over “A concept for an electrohydraulic brake system with adaptive brake pedal feedback” (“Farshizadeh”) in view of “Hardware-in-the-loop Simulation to Evaluate the Drive Performance of the Electric Two-Wheelers on a Motor Dynamometer” (“Kang”), further in view of “Time-Accurate Ship Airwake and Unsteady Aerodynamic Loads Modeling for Maritime Helicopter Simulation” (“Hodge”).
Regarding claim 8, Farshizadeh and Kang do not teach but Hodge does teach:
A helicopter simulator having at least one rudder bar equipped with two pedals, each pedal comprising a device as claimed in claim 1 (Hodge: page 8, “The simulator cockpit is equipped with three conventional rotorcraft inceptors, cyclic, collective, and rudder pedals”; Figs. 9, 10).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh and Kang (directed to braking simulation) and Hodge (directed to helicopter simulation with rudder pedals) and arrived at helicopter braking simulation with rudder pedals. One of ordinary skill in the art would have been motivated to make such a combination “to investigate helicopter pilot workload in near-ship operations…wherein the effects of deck motion on pilot workload could also be studied” (Hodge: Abstract).

Claims 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “A concept for an electrohydraulic brake system with adaptive brake pedal feedback” (“Farshizadeh”) in view of “Hardware-in-the-loop Simulation to Evaluate the Drive Performance of the Electric Two-Wheelers on a Motor Dynamometer” (“Kang”), further in view of “Low-Cost PC Based Flight Simulator for Education and Research” (“Holzapfel”).
Regarding claim 7, Farshizadeh and Kang do not teach but Holzapfel does teach:
A rudder bar equipped with two pedals, each pedal comprising a device as claimed in claim 1 (Holzapfel: page 2, “rudder pedals and the seat tracks are attached to the base plate”; page 3, “The rudder pedals are equipped with toe brakes, are hydraulically damped and feature a passive control loading”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh and Kang (directed to braking simulation) and Holzapfel (directed to rudder pedals) and arrived at braking simulation with rudder pedals. One of ordinary skill in the art would have been motivated to make such a combination because “Besides utilizing simulation models as basis for task specific tools and off-line simulations, real-time simulation has become another significant field of application – for research, design and pilot training” (Holzapfel: Introduction).

Regarding claim 9, Farshizadeh and Kang do not teach but Holzapfel does teach:
An aircraft simulator comprising at least one device as claimed in claim 1 (Holzapfel: Introduction, “The simulator hardware resembles a future twinjet transport category aircraft with side-stick controls. The cockpit features no analog displays but a large screen area. All components including the autopilot mode control panel and the controls have been implemented as configurable, generic elements to maximize the flexibility of the system without loss in authentic aircraft appearance”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh and Kang (directed to braking simulation) and Holzapfel (directed to rudder pedals) and arrived at braking simulation with rudder pedals. One of ordinary skill in the art would have been motivated to make such a combination because “Besides utilizing simulation models as basis for task specific tools and off-line simulations, real-time simulation has become another significant field of application – for research, design and pilot training” (Holzapfel: Introduction).

Regarding claim 15, Farshizadeh and Kang do not teach but Holzapfel does teach:
An aircraft simulation computer program product comprising a braking simulation computer program product as claimed in claim 14 (Holzapfel: Introduction, “The simulator hardware resembles a future twinjet transport category aircraft with side-stick controls. The cockpit features no analog displays but a large screen area. All components including the autopilot mode control panel and the controls have been implemented as configurable, generic elements to maximize the flexibility of the system without loss in authentic aircraft appearance”; page 3, “The rudder pedals are equipped with toe brakes, are hydraulically damped and feature a passive control loading.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Farshizadeh and Kang (directed to braking simulation) and Holzapfel (directed to rudder pedals) and arrived at braking simulation with rudder pedals. One of ordinary skill in the art would have been motivated to make such a combination because “Besides utilizing simulation models as basis for task specific tools and off-line simulations, real-time simulation has become another significant field of application – for research, design and pilot training” (Holzapfel: Introduction).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“A Description of the Cockpit Motion Facility and the Research Flight Deck Simulator”: This paper describes the design concepts and the simulator architecture associated with the CMF and the simulators located in the facility. 
US 2016/0140861: a driving simulator, in particular a self-propelled driving simulator, having a machine frame which can be moved by means of three, preferably four or more, wheel assemblies on an underlying surface, wherein the wheel assemblies each comprise at least one wheel which can move on the underlying surface and which is arranged so as to be rotatable about a steering axis, wherein the machine frame is coupled to a control cabin which comprises a seat for a person as well as operator control elements for controlling the driving simulator.
US 2016/0379512: A motion simulator (10) has a body tub (12) fixed on a carrier platform (14), the carrier platform being supported via motion control apparatus (52, 54, 56, 58), each having bearings which translate along an inclined path, the motion control apparatuses together providing six degrees of motion for the carrier platform.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148